UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-10065 ADVANCE NANOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 20-1614256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Rella Blvd, Suite 160, Montebello, NY 10901 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (845) 533-4225 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date; 59,472,103 shares as of November 12, TABLE OF CONTENTS Page (s) PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS Consolidated Balance Sheets as of September 30, 2009 (unaudited) and December 31, 2008 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2009 and 2008 from inception (August 17, 2004) through September 30, 2009 (unaudited) 2 Consolidated Statements of Stockholders’ Equity for the period from inception (August 17, 2004) through September 30, 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 and from inception (August 17, 2004) through September 30, 2009 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM 4T CONTROLS AND PROCEDURES 34 PART II OTHER INFORMATION 35 ITEM 1 LEGAL PROCEEDINGS 35 ITEM 1A RISK FACTORS 35 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 35 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 35 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 35 ITEM 5 OTHER INFORMATION 35 ITEM 6 EXHIBITS 35 SIGNATURES 36 i ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A Development stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, 2009 2008 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 134,819 $ 66,810 Accounts receivable 265,304 511,213 Inventory 189,841 221,376 Other receivables - 23,476 Prepaid and other current assets 201,951 201,524 Total current assets 791,915 1,024,399 Property, plant and equipment, net 223,643 282,076 Other assets: Patents, net 646,501 569,835 Total assets $ 1,662,059 $ 1,876,310 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 1,161,547 $ 1,107,614 Accrued expenses and other 2,202,437 1,120,248 Notes payable, net of discount 1,107,725 - Convertible notes 2,305,423 - Deferred equity compensation 81,333 61,001 Capital lease obligation, current portion 7,523 8,561 Current liabilities of discontinued operations 108,907 326,617 Total current liabilities 6,974,895 2,624,041 Long term debt: Convertible notes payable 7,420,950 9,905,623 Warrant liability 1,455,545 1,150,224 Derivative liability 1,773,604 - Capital leases, net of current portion - 5,318 Totalliabilities 17,624,994 13,685,206 Stockholders' deficit: Preferred stock; $0.001 par value; 25,000,000 shares authorized; 0 shares issued and outstanding - - Common stock; $0.001 par value; 200,000,000 shares authorized; 57,543,034 and 53,590,459 shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 57,543 53,591 Additional paid in capital 17,260,862 17,949,351 Deficit accumulated during development stage (38,544,409 ) (34,881,483 ) Accumulated other comprehensive income (loss) (566,322 ) (1,131,389 ) Total Advance Nanotech, Inc. stockholders' deficit (21,792,326 ) (18,009,930 ) Noncontrolling interest 5,829,391 6,201,034 Total shareholders' deficit (15,962,935 ) (11,808,896 ) Total liabilities and shareholders' deficit $ 1,662,059 $ 1,876,310 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 1 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS From Date of Inception Three Months Ended September 30, Nine Months Ended September 30, (August 17, 2004) Through 2009 2008 2009 2008 September 30, 2009 REVENUE: Product sales $ 84,113 $ 390,464 $ 140,145 $ 771,049 $ 1,567,507 Service sales 621,405 618,776 1,776,806 1,726,806 4,634,054 Total revenue, net 705,518 1,009,240 1,916,951 2,497,855 6,201,561 Cost of sales 145,407 449,293 438,586 1,007,239 1,811,297 Gross margin 560,111 559,947 1,478,365 1,490,616 4,390,264 Operating expenses: Research and development 553,081 500,629 1,446,763 1,709,462 9,960,424 Selling, general and administrative 642,741 1,444,951 2,396,629 5,112,549 34,846,470 Total operating expenses 1,195,822 1,945,580 3,843,392 6,822,011 44,806,894 Loss from operations (635,711 ) (1,385,633 ) (2,365,027 ) (5,331,395 ) (40,416,630 ) Other income (expense) Interest income 30 3,101 91 18,327 378,156 Grant income - 198,831 Gain on sale of investment - 937,836 Gain on forgiveness of accounts payable and other income - 59,344 - 84,682 641,393 Other income (expense) 247,681 (71,612 ) 398,392 431,066 1,446,160 Interest expense (646,588 ) (199,025 ) (1,235,509 ) (554,743 ) (2,120,866 ) Gain (loss) on change in fair value of warrant liability 3,291,676 1,140,885 (526,512 ) 1,251,915 11,110,083 Accrued late registration rights cost (109,555 ) (21,827 ) (327,447 ) (88,219 ) (2,774,943 ) Net income (loss) before provision for income taxes 2,147,533 (474,767 ) (4,056,012 ) (4,188,367 ) (30,599,980 ) Income taxes (benefit) - Net income (loss) from continuing operations and noncontrolling interest 2,147,533 (474,767 ) (4,056,012 ) (4,188,367 ) (30,599,980 ) Noncontrolling interest 35,972 269,688 156,834 989,149 5,321,600 Net income (loss) from continuing operations 2,183,505 (205,079 ) (3,899,178 ) (3,199,218 ) (25,278,380 ) Income (loss) from discontinued operations 233,846 (177,476 ) 236,252 (632,443 ) (13,266,029 ) NET INCOME ( LOSS) ATTRIBUTABLE TO ADVANCE NANOTECH, INC. $ 2,417,351 $ (382,555 ) $ (3,662,926 ) $ (3,831,661 ) $ (38,544,409 ) Net income (loss) per common stock (basic and fully diluted): Continuing operations $ 0.05 $ (0.01 ) $ (0.07 ) $ (0.08 ) Discontinued operations $ 0.00 $ (0.00 ) $ 0.00 $ (0.02 ) Total $ 0.04 $ (0.01 ) $ (0.08 ) $ (0.10 ) Weighted average shares outstanding (basic) 56,481,379 39,501,968 55,715,610 37,613,562 Net income (loss) per common stock (fully diluted): Continuing operations (Note 1) Discontinued operations (Note 1) Total (Note 1) Net loss $ 2,381,379 $ (652,243 ) $ (3,819,760 ) $ (4,820,810 ) $ (43,866,009 ) Foreign currency gain (loss) (122,856 ) 300,521 565,067 317,886 (566,322 ) Comprehensive loss 2,258,523 (351,722 ) (3,254,693 ) (4,502,924 ) (44,432,331 ) Comprehensive loss attributable to noncontrolling interest 35,972 269,688 156,834 989,149 5,321,600 Comprehensive loss attributable to Advance Nanotech, Inc. $ 2,294,495 $ (82,034 ) $ (3,097,859 ) $ (3,513,775 ) $ (39,110,731 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT From Date of Inception (August 17, 2004) through September 30, 2009 ADVANCE NANOTECH, INC. Deficit Accumulated Preferred Stock Common Stock AdditionalPaid in OtherComprehensive During Development Noncontrolling TotalStockholders' Shares Amount Shares Amount Capital Income Stage Interest Deficit Initial capitalization - $ - 200,000 $ 200 $ (200 ) $ - $ - $ - $ - Acquisition shares, net of financing costs - - 19,352,778 19,353 (444,353 ) - - - (425,000 ) Common stock issued at $1.00 per share - - 1,500,000 1,500 1,498,500 - - - 1,500,000 Sale of common stock - - 112,500 112 224,888 - - - 225,000 Foreign currency gain 19,828 19,828 Net loss - (1,585,858 ) - (1,585,858 ) Balance, December 31, 2004 - - 21,165,278 21,165 1,278,835 19,828 (1,585,858 ) - (266,030 ) Common stock issued in connection with private placement, net of financing costs - - 11,666,123 11,667 20,569,193 - - - 20,580,860 Common stock issued in connection with late registration rights penalty - - 384,943 386 2,324,807 - - - 2,325,193 Common stock issued in exchange for warrants exercised cashlessly - - 71,549 71 (71 ) - Common stock issued for services rendered - - 265,000 265 2,182,235 - - - 2,182,500 Fair value of warrant loss - (8,739,143 ) - - - (8,739,143 ) Foreign currency loss (217,682 ) (217,682 ) Net loss - (8,367,182 ) - (8,367,182 ) Balance, December 31, 2005 - $ - 33,552,893 $ 33,554 $ 17,615,856 $ (197,854 ) $ (9,953,040 ) $ - $ 7,498,516 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT From Date of Inception (August 17, 2004) through September 30, 2009 ADVANCE NANOTECH, INC. Deficit Accumulated Preferred Stock Common Stock AdditionalPaid in OtherComprehensive During Development Noncontrolling TotalStockholders' Shares Amount Shares Amount Capital Income Stage Interest Deficit Balance forward - $ - 33,552,893 $ 33,554 $ 17,615,856 $ (197,854 ) $ (9,953,040 ) $ - $ 7,498,516 Acquisition of majority owned subsidiaries - 9,199,326 9,199,326 Fair value of warrants issued for services - 157,708 - - - 157,708 Common stock issued for services rendered - - 95,000 95 88,905 - - - 89,000 Common stock issued for compensation - - 723,569 723 982,354 - - - 983,077 Fair value of vested options issued - 962,542 - - - 962,542 Foreign currency loss - (282,926 ) - - (282,926 ) Net loss - (16,228,839 ) (2,703,233 ) (18,932,072 ) Balance, December 31, 2006 - - 34,371,462 34,372 19,807,365 (480,780 ) (26,181,879 ) 6,496,093 (324,829 ) Warrants issued in connection with private placement - (2,184,266 ) - - - (2,184,266 ) Placement costs relating to private placement - (567,755 ) - - - (567,755 ) Common stock issued for services rendered - - 1,100,000 1,100 438,900 - - - 440,000 Common stock issued for compensation - - 1,124,224 1,124 593,946 - - - 595,070 Fair value of vested options issued - 748,901 - - - 748,901 Foreign currency (loss) gain - (320,606 ) - 1,808,007 1,487,401 Net loss - (4,644,230 ) (1,449,909 ) (6,094,139 ) Balance, December 31, 2007 - $ - 36,595,686 $ 36,596 $ 18,837,091 $ (801,386 ) $ (30,826,109 ) $ 6,854,191 $ (5,899,617 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT From Date of Inception (August 17, 2004) through September 30, 2009 ADVANCE NANOTECH, INC. Deficit Accumulated Preferred Stock Common Stock AdditionalPaid in OtherComprehensive During Development Noncontrolling TotalStockholders' Shares Amount Shares Amount Capital Income Stage Interest Deficit Balance forward - $ - 36,595,686 $ 36,596 $ 18,837,091 $ (801,386 ) $ (30,826,109 ) $ 6,854,191 $ (5,899,617 ) Warrants issued in connection with private placement - (1,590,250 ) - - - (1,590,250 ) Placement costs relating to private placement - (896,427 ) - - - (896,427 ) Common stock issued for services rendered - - 89,192 89 11,506 - - - 11,595 Fair value of warrants issued for services - 255,191 - - - 255,191 Common stock issued in exchange for convertible notes - - 985,888 986 244,814 - - - 245,800 Common stock issued in connection with Owlstone Exchange - - 13,291,039 13,291 (13,291 ) - Common stock issued exchange for accrued interest - - 518,749 519 78,120 - - - 78,639 Common stock issued in connection with late registration rights penalty - - 364,551 365 87,854 - - - 88,219 Common stock issued as compensation - - 1,745,354 1,745 219,568 - - - 221,313 Fair value of vested options issued - 715,175 - - - 715,175 Foreign currency (loss) gain - (330,003 ) - 358,467 28,464 Net loss - (4,055,374 ) (1,011,624 ) (5,066,998 ) Balance, December 31, 2008 - $ - 53,590,459 $ 53,591 $ 17,949,351 $ (1,131,389 ) $ (34,881,483 ) $ 6,201,034 $ (11,808,896 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT From Date of Inception (August 17, 2004) through September 30, 2009 ADVANCE NANOTECH, INC. Deficit Accumulated Preferred Stock Common Stock AdditionalPaid in OtherComprehensive During Development Noncontrolling TotalStockholders' Shares Amount Shares Amount Capital Income Stage Interest Deficit Balance forward - $ - 53,590,459 $ 53,591 $ 17,949,351 $ (1,131,389 ) $ (34,881,483 ) $ 6,201,034 $ (11,808,896 ) Cumulative effect of a change in accounting principle-adoption of EITF 07-05 effective January 1, 2009 - (1,552,413 ) - - - (1,552,413 ) Common stock issued for services rendered - - 238,889 239 42,761 - - - 43,000 Fair value of warrants issued in connection with private placement - 336,929 - - - 336,929 Placement costs relating to private placement - (46,000 ) - - - (46,000 ) Common stock issued in exchange for convertible notes - - 717,000 717 178,533 - - - 179,250 Common stock issued in exchange for accrued interest - - 2,996,686 2,996 351,701 - - - 354,698 Foreign currency gains (losses) - 565,067 - (214,809 ) 350,258 Net loss - (3,662,926 ) (156,834 ) (3,819,760 ) Balance, September 30, 2009 - $ - 57,543,034 $ 57,543 $ 17,260,862 $ (566,322 ) $ (38,544,409 ) $ 5,829,391 $ (15,962,935 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 6 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) From Date of Inception (August 17, Nine Months Ended September 30, 2004) Through 2009 2008 September 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss attributable to continuing operations $ (3,899,178 ) $ (3,199,217 ) $ (25,278,380 ) Loss from discontinued operations 236,252 (632,443 ) $ (13,266,029 ) Adjustments to reconcile net loss to cash flows used in operating activities: Depreciation and amortization 100,042 104,463 528,235 Change in fair value of warrant and derivative liabilities 526,512 (1,251,915 ) (11,110,083 ) Common stock issued for services rendered 43,000 - 2,766,095 Common stock issued as compensation - 15,840 1,799,461 Common stock issued for interest on notes 354,698 - 433,337 Fair value of vested options issued to employees - 481,872 2,426,618 Fair value of warrants issued for services - 255,191 412,899 Warrants issued on short term notes 336,928 - 336,928 Accrued late registration rights penalties - 88,219 2,447,496 Gain on sale of investment - - (937,836 ) Forgiveness of accounts payable (234,257 ) (578,296 ) (875,650 ) Changes in operating assets and liabilities: Decrease (increase) in restricted cash - 77,293 - Increase in prepayments and other (427 ) 47,965 (222,519 ) Decrease (increase) in accounts receivable 245,909 775,124 (265,304 ) Decrease (increase) in inventory 31,535 (203,224 ) (189,841 ) Decrease (increase) in VAT receivable 23,476 (15,705 ) - Increase (decrease) in accounts payable 373,035 555,188 2,122,037 Increase (decrease) in accrued expenses 997,344 (189,435 ) 2,117,592 Decrease in grant income - (38,279 ) - Increase(decrease) in deferred equity compensation 20,332 127,098 81,333 Net cash used in continuing operating activities (844,799 ) (3,580,261 ) (36,673,611 ) Net cash used in (provided by) discontinued operating activities (217,710 ) (66,330 ) 108,907 Net cash used in operating activities (1,062,509 ) (3,646,591 ) (36,564,704 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (41,609 ) (151,172 ) (738,032 ) Development of patent technology (76,666 ) (62,675 ) (646,501 ) Investment - - 937,836 Noncontrolling interest (371,643 ) (765,296 ) 5,829,392 Net cash (used in) provided by investing activities (489,918 ) (979,143 ) 5,382,695 CASH FLOWS FROM FINANCING ACTIVITIES: Capital lease obligations, net (6,356 ) (18,045 ) 7,523 Proceeds (payments) credit facility - (334,001 ) - Amortization of deferred financing costs 691,418 - Proceeds from issuance of common stock, net - 22,305,860 Proceeds from issuance of short term notes 1,307,725 - 1,307,725 Repayments of short term notes (200,000 ) - (200,000 ) Proceeds from issuance of convertible debentures - 3,963,619 10,397,224 Financing fees from issuance of convertible debentures (46,000 ) (881,479 ) (1,510,182 ) Financing fees on merger shares issued - - (425,000 ) Net cash provided by financing activities 1,055,369 3,421,512 31,883,150 Effect of exchange rates on cash and cash equivalents 565,067 (235,800 ) (566,322 ) Net increase (decrease) in cash and cash equivalents 68,009 (1,440,022 ) 134,819 Cash and cash equivalents, beginning of period 66,810 1,867,626 - Cash and cash equivalents, end of period $ 134,819 $ 427,604 $ 134,819 Supplemental disclosures of cash flow information: Cash paid for interest and income taxes $ - $ 357,713 $ 406,053 Common stock issued for services rendered $ 43,000 $ - $ 4,565,556 Conversion of amounts due on related party credit facility to common stock $ - $ 1,500,000 Convertible note issued in repayment of loan/accounts payable/accrual $ 354,698 $ 602,000 $ 1,310,698 Warrants issued for services $ 255,191 $ 412,899 Warrants issued in connection with private placement $ 262,675 $ 1,590,250 $ 1,590,250 Conversion of convertible notes payable to common shares $ 179,250 $ 106,300 $ 425,050 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 7 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (Unaudited) NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the presentation of the accompanying unaudited condensed consolidated financial statements follows: General The accompanying unaudited condensed consolidated financial statements of Advance Nanotech, Inc and Subsidiaries, (the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The results from operations for the three and nine month periods ended September 30, 2009, are not necessarily indicative of the results that may be expected for the year ended December 31, 2009. Basis and business presentation The Company was originally incorporated under the laws of the State of Colorado on March 3, 1980 and is in the development stage, as defined by Accounting Standards Codification subtopic 915-10, Development Stage Entities ("ASC 915-10") with its efforts principally devoted to commercializing novel chemical sensor products based on our proprietary and innovative gas sensing technology.To date, the Company,has generated minimum sales revenues, has incurred expenses and has sustained losses.Consequently, its operations are subject to all the risks inherent in the establishment of a new business enterprise.For the period from inception through September 30, 2009, the Company has accumulated losses of $38,544,409 attributable to common stockholders. The consolidated financial statements of continuing operations include the accounts of Advance Nanotech, Inc., Owlstone Nanotech, Inc., Owlstone Limited and Advance Nanotech (Singapore) Pte Ltd. (the "Company").The consolidated financial statements of discontinued operations include Advance Nanotech Ltd, Bio-Nano Sensium Limited, Advance Display Technologies plc, Nanofed Limited, Cambridge Nanotechnology Limited, Nano Solutions Limited and Advance Homeland Security plc (the “Discontinued Group”). Minority stockholders of Owlstone Nanotech, Inc. (15.97%), Advance Nanotech (Singapore) Pte Ltd (10%), Bio-Nano Sensium Limited (45%), Nano Solutions Limited (25%) and Advance Display Technologies plc (7.1%) are not required to fund losses; accordingly no losses have been allocated to them.All inter-company accounts and transactions have been eliminated in consolidation and minority interests were accounted for in the consolidated statements of operations and the balance sheets. 8 ADVANCE NANOTECH, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (Unaudited) Corporate History We were originally formed as Colorado Gold & Silver, Inc., a Colorado corporation, on March 3, 1980, and subsequently changed our name to Dynamic I-T, Inc. and then in January 2004, changed our name to Artwork & Beyond, Inc., or Artwork. On October 1, 2004, Artwork entered into a share exchange agreement to acquire all of the issued and outstanding common stock of Advance Nanotech Holdings, Inc. pursuant to the terms and conditions set forth in the share exchange agreement. The acquisition transaction closed simultaneously with the execution of the share exchange agreement. Artwork and its affiliates were unrelated to the stockholders of Advance Nanotech Holdings, Inc. prior to the execution, delivery and performance of the share exchange agreement. As a result of this transaction (and certain capital transactions, including a reverse 100-to-1 stock split on October 5, 2005), control of Artwork was changed, with the former stockholders of Advance Nanotech Holdings, Inc. acquired approximately 99% of Artwork’s outstanding common stock. In addition, all of the officers and directors of Artwork prior to the transaction were replaced by designees of the former shareholders of Advance Nanotech Holdings, Inc., and Artwork’s corporate name was changed to “Advance Nanotech, Inc.” As a consequence of the change in control of Artwork resulting from these transactions, all prior business activities of Artwork were completely terminated, and Artwork adopted the business plan developed by Advance Nanotech Holdings, Inc. prior to the transaction. On October 5, 2004, the new Board of Directors approved the change of the issuer’s name to “Advance Nanotech, Inc. (a Colorado corporation),” or Advance Nanotech Colorado. On June 19, 2006, Advance Nanotech Colorado merged with and into its newly-formed, wholly-owned subsidiary, Advance Nanotech, Inc., a Delaware corporation, or Advance Nanotech Delaware, in order to reincorporate in the State of Delaware.
